766 N.W.2d 284 (2009)
Kevin KELLER, Petitioner-Appellant,
v.
PUBLIC SCHOOL EMPLOYEES RETIREMENT SYSTEM and Public School Employees Retirement Board, Respondents-Appellees.
Docket No. 138275. COA No. 287440.
Supreme Court of Michigan.
June 17, 2009.

Order
On order of the Court, the application for leave to appeal the January 14, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and MICHAEL F. CAVANAGH and HATHAWAY, JJ., would remand this case to the Court of Appeals for consideration as on leave granted.